Case: 11-60265     Document: 00511735559         Page: 1     Date Filed: 01/25/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 25, 2012
                                     No. 11-60265
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

VIVIANE TIWA MEJOGUEFAC SONKENG; PATRICE NGALLA NDEMA,

                                                  Petitioners

v.

ERIC H. HOLDER, JR.; U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A088 258 805
                                BIA No. A088 258 806


Before BENAVIDES, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Petitioners Viviane Tiwa Mejoguefac Sonkeng and her husband Patrice
Ngalla Ndema, natives and citizens of Cameroon, petition this court for review
of the Board of Immigration Appeals’ (BIA) dismissal of their appeal of the
Immigration Judge’s (IJ) denial of their application for asylum and withholding
of removal. The petitioners contend that the IJ’s and BIA’s adverse credibility
determination is not supported by substantial evidence and that the record


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60265   Document: 00511735559      Page: 2    Date Filed: 01/25/2012

                                 No. 11-60265

compels a conclusion that Sonkeng met the burden of proof necessary to
establish eligibility for asylum and withholding of removal. According to the
petitioners, Sonkeng presented a compelling and well-corroborated account of
persecution due to her political activities and membership in the Social
Democratic Front (SDF), and the BIA erred in failing to consider all of the
corroborating evidence in support of their application.
      Generally, we review the decision of the BIA and will only consider the IJ’s
underlying decision if it influenced the BIA’s determination. Ontunez-Tursios
v. Ashcroft, 303 F.3d 341, 348 (5th Cir. 2002). Because the BIA approved of and
relied upon the IJ’s adverse credibility determination, we may review the IJ’s
decision. See Efe v. Ashcroft, 293 F.3d 899, 903 (5th Cir. 2002).
      Contrary to the petitioners’ contention, the IJ and BIA identified specific
and cogent reasons for the adverse credibility determination. Although it is
questionable whether Sonkeng’s testimony regarding her arrest history was
inconsistent with the statement made in her visa application and whether
Sonkeng submitted her most current SDF membership card, the record supports
the IJ’s and BIA’s determination that Sonkeng’s testimony regarding the date
she ceased attending school was inconsistent with the statement made in her
asylum application. The record also provides that Sonkeng resided in Germany
for over four years without seeking asylum protection from the German
government, that Sonkeng voluntarily returned to Cameroon for a over a
month-long stay in 2002, and that despite her fugitive status, Sonkeng was able
to obtain a valid passport and student visa under her legal name, pass through
Cameroonian security at the airport, and board a plane to Germany without
incident. Although the petitioners presented some corroborating evidence in
support of their asylum and withholding of removal claims and provided
explanations for the discrepancies, omissions, and implausibilities noted by
the IJ and BIA, we do not substitute our judgment for that of the IJ or BIA with



                                        2
   Case: 11-60265   Document: 00511735559     Page: 3   Date Filed: 01/25/2012

                                 No. 11-60265

respect to factual findings based on credibility determinations. See Wang v.
Holder, 569 F.3d 531, 537 (5th Cir. 2009). The record does not compel a
determination that Sonkeng was credible, and the totality of the circumstances
does not suggest that no reasonable factfinder could have made the adverse
credibility ruling. See id. at 538-40 (upholding the IJ’s adverse credibility
finding because nothing in the record compelled belief in the applicant’s story).
Accordingly, we defer to the IJ’s and BIA’s adverse credibility determination,
and the petitioners’ petition for review is DENIED. Because the petitioners do
not challenge the BIA’s dismissal of their claims for relief under the Convention
Against Torture and voluntary departure, these issues are waived. See Thuri
v. Ashcroft, 380 F.3d 788, 793 (5th Cir. 2004).




                                       3